Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
2.	Applicant’s amendment filed on 06/10/2020 is acknowledged.
3.	Claims 2, 4-9, 11-12, 15, 20, 23, 25, 28-29, 32, 36-37 and 40-41 are pending.
4.	This application contains claims directed to the following patentably distinct species:
Applicant is required to elect:
	A single, specific compound that inhibits or reduces binding of HRF/TCTP to an immunoglobulin.  If Applicant elects an immunoglobulin then Applicant must elect a single specific immunoglobulin.  If Applicant elects a peptide or polypeptide, then Applicant must elect a single specific peptide or polypeptide as recited in claim 20 by sequence identification number.  If Applicant elects a fusion or or chimeric polypeptide, then a single specific fusion or chimeric polypeptide must be elected.  An example of an election which is specific is “a compound comprising a polypeptide consisting of SEQ ID NO:2 fused to SEQ ID NO:1”.  An example of a non-compliant election would be “an antibody which that competes for binding with the sc-133131 antibody of Table 2”.  The election must be a single, specific compound.  
The species are independent or distinct because the compounds, peptides, polypeptides, antibodies, fusion polypeptides and chimeric polypeptides have different structures, physiochemical properties and modes of action.  In addition, these species are not obvious variants of each other based on the current record.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each species requires its own prior art search and consideration under 35 USC 101 and 112, first and second paragraphs.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.  	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
6.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR 
September 1, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644